
	
		I
		111th CONGRESS
		1st Session
		H. R. 528
		IN THE HOUSE OF REPRESENTATIVES
		
			January 14, 2009
			Mr. McHugh introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exempt
		  certain shipping from the harbor maintenance tax.
	
	
		1.Short titleThis Act may be cited as the
			 Short Sea Shipping Act of
			 2009.
		2.Exemption of certain
			 commercial and bulk cargo from the harbor maintenance tax
			(a)In
			 generalSection 4462 of the
			 Internal Revenue Code of 1986 is amended by redesignating subsection (i) as
			 subsection (j) and by inserting after subsection (h) the following new
			 subsection:
				
					(i)Exemption for
				Certain Short Sea Shipping Cargo
						(1)In
				generalNo tax shall be imposed under section 4461(a) with
				respect to commercial cargo (other than bulk cargo) that is loaded at—
							(A)a port in the
				United States mainland and unloaded at another port in the United States
				mainland after transport solely by coastal route or river or unloaded at a port
				in Canada located in the Great Lakes St. Lawrence Seaway System, or
							(B)a port in Canada
				located in the Great Lakes St. Lawrence Seaway System and unloaded at a port in
				the United States mainland.
							(2)DefinitionsIn
				this subsection:
							(A)Bulk
				cargoThe term bulk cargo has the meaning given that
				term by section 53101(1) of title 46, United States Code.
							(B)Great lakes st.
				lawrence seaway systemThe term Great Lakes St. Lawrence
				Seaway System means the waterway between Duluth, Minnesota, and Nova
				Scotia, encompassing the 5 Great Lakes, their connecting channels, and the St.
				Lawrence River.
							(C)United states
				mainlandThe term United States mainland has the
				meaning given such term in subsection
				(b)(3).
							.
			(b)Effective
			 dateThe amendments made by this section shall apply to port use
			 after the date of enactment of this Act.
			
